Name: Commission Decision of 2 August 1978 authorizing the French Republic not to apply Community treatment to parkas, anoraks, windcheaters and the like, woven, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 or subheading ex 61.02 B (NIMEXE codes 61.01-29, 31, 32; 61.02-25, 26, 28) of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-31

 nan